      Case 2:20-cv-00452-KWR-KRS Document 24 Filed 01/13/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________


RUSSELL RUTLEDGE,

               Plaintiff,

vs.                                                           Case No. 2:20-cv-00452-KWR-KRS

CITY OF CARLSBAD,
CARLSBAD POLICE DEPARTMENT,
SGT. RICHARD CAGE, OFFICER EMERY CARRASCO,
JOHN DOES 1-100, detention officers at Eddy County Detention Center,
JANE DOES 1-100, nurses at Eddy County Detention Center,
EDDY COUNTY BOARD OF COUNTY COMMISSIONERS,

               Defendants.

              ORDER DISMISSING CERTAIN CLAIMS WITH PREJUDICE

       THIS MATTER comes before the Court sua sponte. Defendant Eddy County Board of

Commissioners filed a Motion to Dismiss (Doc. 13). The Court granted Defendant Eddy County’s

motion to dismiss in part, dismissing without prejudice the federal claims against the Eddy County

Doe Defendants and granting leave to amend. The Court also dismissed without prejudice the

federal Monell claims against Eddy County. However, the Court granted Plaintiff leave to amend

those claims within thirty days of the entry of that order. The Court warned Plaintiff that if he did

not amend those claims against the Eddy County defendants, it would dismiss them with prejudice.

Doc. 20.

       The time for Plaintiff to file an amended complaint expired on November 26, 2020.

Because Plaintiff has not filed an amended complaint or sought an extension, the Court dismisses

with prejudice (1) the federal claims against the Eddy County Doe Defendants and (2) the Monell
     Case 2:20-cv-00452-KWR-KRS Document 24 Filed 01/13/21 Page 2 of 2




claims against Eddy County. The claims against the City Defendants and the state law claims

against the Eddy County Defendants remain.

       IT IS SO ORDERED.




                                             2
